DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-6,  9-14, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a checkout method/ device / device (as per the independent claims 1, 5, and 9, respectively), which falls into the organizing human activity grouping of abstract ideas, specifically fundamental economic practices/ commercial interactions), and/ or mental processes. The claims recites the limitation of verifying an unlock request/ opening a locked case, generating a shopping list, and performing a checkout.   These limitation under its broadest reasonable interpretation covers performance of the limitation in the mind, but for the recitation of generic computer components performing generic computer functions (modules and terminals of claims 5 and 9, and the imaging and image processing).  Acquiring a plurality of frames is routine data capture necessary for the abstract mental step fo comparing the motion to the rules/models (such as inward or outward to make the shopping list or not).  Re claim 14, the application of abstract models  is still an abstract idea absent a practical application such as applying them in a manner as recite in claim 15.
This judicial exception is not integrated into a practical application because the recitations of the generic computer components (camera) are performing generic functions and thus are instructions to apply the exception using generic computer components.  Accordingly, such additional elements (modules and terminals) do not impose any meaningful limits on practicing the abstract idea, and thus mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in step 2B.  The limitations of applying classification models are merely specifying details of the abstract idea (math/ mental steps/).  Classifying and modeling are abstract ideas as part of the associating which can be part of the mental steps/ or generic processor steps.
Therefore, the independent claims are ineligible and the dependent claims are ineligible at least for their dependency.
Appropriate correction is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay (US 20140316916) in view of Kambara et al. (US 20190172039) and Baldwin (US 10165194).
Re claim 1, Hay teaches:
A checkout method comprising the steps of: 
(Si) verifying whether a received unlocking request is sent by a pre-registered customer (paragraph [0098]+), and if so, issuing an unlocking instruction for opening an accommodating case in which a shelf for bearing an item is arranged, and associating the customer with a take-up action or a put-back action aiming at the item (50); 
(S2) generating a shopping list of the customer, after identifying the take-up action or the put-back action, and the item at which the take-up action or the put-back action aims (54+); and 
(S3) performing checkout of the shopping list (54+).  
Hay is silent to explicitly reciting the limtaitosn of the associating based on optical motion analysis of the plurality of frames of hand images to identify the take-up or put back action and automated image analysis using ore o more machine implemented pre trained classification models to identify them.  However, the Examiner notes that identifying an item by object recognition is obvious as a classification model.
Nonetheless, Kambara et al. teaches (paragraph [0249]+ and [0214]+) a camera-based object recognizing unit that detects objects such as the hand entering and captures images so as to detect objects being removed or placed back and also using modules to determine the product candidates.
Prior to the effective filing date, it would have been obvious to combine the teachings for accuracy in determining what items are taken/ returned.
Baldwin (col 12, lines 57+) specifically teaches that users hands are identified in the images when reaching for (and putting back) items and associated with a user so that they are charged/ not charged based on whether they take the items or not, and uses tone and thermal imaging to improve the accuracy of the hand identification.
Prior to the effective filing date ti would have been obvious to capture hands and analyze, such as for accuracy.
Re claim 2, paragraph [0155]+ teaches video cameras recording hand movements of the users and the placement and removal items.  This is interpreted to read on the plurality of frames including inward and outward motions associated with put back and take up actions.  Though silent to identifying the motions as put back or take up, it would have been obvious to do so as part of the surveillance for security and tracking purposes.  
Re claim 3, paragraph [0015]+ and [0021]+ and claim 3 teaches cameras of an image recognition system detecting item removal by comparing photographs.  The use of a certain number of cameras for images is an obvious expedient based on system constraints, security, accuracy, etc.  Hay teaches image recognition but is silent to linear regression model constructed by convolution neural network.  The Examiner notes that the use of such modeling is an obvious expedient for accuracy of item recognition and one would have been motivated to try such a system to for a well-known object recognition system with learning, for accuracy, using the items in the case, as they are the items that are being identified.  The use of cameras for recited images is an obvious expedient for capturing images to be used for analysis.
Re claim 5, the limitations have bene discussed above but does not explicitly teach the “modules”.  Nonetheless, the Examiner notes that such “modules” can be interpreted as the software of the system which performs the functions as discussed above.
Re claims 6-7 the limitations have been discussed above, wherein modules are interpreted to read on the software and associated functionality for the recited processes.
 Re claims 9-10, the limitations have been discussed above wherein the method has a computer and associated memory (FIG. 4+).
Re claims 11-13 and 16 the limitations have been discussed above.  The Examiner notes that though silent to the recitation of “modules” that the prior art system functionally reads on such limitations, wherein modules can be interpreted as instructions or software operating on the system, and thus modules are an obvious expedient for distributed computing as it pertains to software/ code to perform the various tasks of the system/ device.
Re claim 14, the Examiner notes that Kambara et al. teaches (paragraph [0085]+) image processing / object recognition techniques coming up with product candidates and then performs a verification function.  This is interpreted as reading on the first and second classification results (candidates and verification).  The Examiner notes it would have been obvious that the items in the case/ shelf/ all items are the ones that are used for the modeling in order to determine which item of the many available was chosen.  The use of a particular type of regression/ model is an obvious expedient, as paragraph [0085]+ teaches deep learning, etc. wherein it would have been obvious to try one of a plurality of known models, such as for accuracy/ system constraints.  Thus the object recognition and subsequent verification reads on the first and second models.

Allowable Subject Matter
Claims 4, 8, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the recited limitations including at least limitations regarding the similar items and the primary and secondary classification as specifically set out in the limitations in the claims.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, due to the new art cited above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hotson et al. (US 20180211128) teaches the use of regression models and convolutional neural networks for object recognition (paragraph [0013] +),  Denil et al. (US 20190220748) teaches machine learning and image recognition with convolutional neural networks and regression (paragraph [0032]+), Lu (US 20190156122) teaches image recognition, models, CNNs, and regression models (paragraph [0036]+).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887